451 So. 2d 1382 (1984)
Floyd Jay PONDER, alias
v.
STATE of Alabama.
6 Div. 375.
Court of Criminal Appeals of Alabama.
June 12, 1984.
Robert A. Sapp, Sr. of Sapp, Sapp & Sapp, Cullman, for appellant.
*1383 Charles A. Graddick, Atty. Gen. and Louis C. Colley, Asst. Atty. Gen., of record, for appellee.
TYSON, Judge.
Floyd Ray Ponder was charged in a one count indictment with the intentional murder of Billy Rae Ramey by stabbing him with a knife, in violation of Section 13A-6-2, Code of Alabama 1975. The jury found the appellant "guilty of murder" and the trial judge set sentence at life imprisonment in the penitentiary.
We pretermit a statement of the facts in this case and a discussion of the other issues raised in this case because reversible error occurred during the oral charge which requires a retrial of this cause.

I
The appellant in this case was charged with intentional murder. During the court's oral charge to the jury, the trial judge charged on "reckless murder." The Alabama Supreme Court in Ex Parte Washington, 448 So. 2d 404 (Ala.1984) held this to be reversible error. Therefore, on authority of Ex Parte Washington, supra, this case is reversed and remanded for a new trial. See also Dawson v. State, 449 So. 2d 800 (Ala.Crim.App.1984); and Hughley v. State, 451 So. 2d 439 (Ala.Crim.App. 1984).
REVERSED AND REMANDED.
All the Judges concur.